United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cincinnati, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1650
Issued: February 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 6, 2011 appellant, through his attorney, timely appealed the May 25, 2011 merit
decisions of the Office of Workers’ Compensation Programs (OWCP), which affirmed the denial
of two recurrence claims. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained recurrences of disability on March 8 and July 30,
2010, causally related to his February 10, 2001 employment injury.

1
2

5 U.S.C. §§ 8101-8193.

The record on appeal includes evidence received after OWCP issued its May 25, 2011 decisions. The Board’s
review is limited to evidence that was in the case record at the time OWCP issued its final decision. 20 C.F.R.
§ 501.2(c)(1) (2011). Accordingly, any new evidence received after the May 25, 2011 decisions will not be
considered on appeal.

FACTUAL HISTORY
Appellant, a 55-year-old mail processing clerk, has an accepted occupational disease
claim for aggravation of lumbosacral sprain, which arose on or about February 10, 2001.3
Magnetic resonance imaging (MRI) scans revealed multi-level degenerative changes throughout
the lumbar spine, which OWCP has not accepted as employment related. Appellant received
compensation for intermittent periods of wage loss, including payment for lost wages when he
attended medical appointments for treatment of his accepted condition.
On March 29, 2010 appellant filed a claim for compensation, Form CA-7, for temporary
total disability during the period March 8 to 12, 2010.4 He later filed a notice of recurrence,
Form CA-2a, for disability beginning March 8, 2010. Appellant indicated that several times a
year his lumbar degenerative disc disease (DDD) rendered him incapable of performing his job
duties. On the Form CA-2a, he attributed his March 8, 2010 recurrence of disability to an
incident that occurred while “stepping out of my shower.” Appellant stated that a distinct pain
developed in his lower back, and by the next morning it was impossible to bend. He further
stated that both he and his physician believed that his job duties aggravated his lumbar DDD. He
requested that OWCP expand his claim to include aggravation of lumbar DDD.
The medical evidence includes March 8, 2010 treatment records for low back pain. The
notes referenced a “shower” incident. In a March 23, 2010 report, a treating physician
Dr. David S. Littrell, a Board-certified family practitioner, noted that appellant had a history of
degenerative changes of the lumbar spine that caused intermittent severe back pain. He reported
having seen appellant on March 8, 2010 for a flare-up of his back pain but there was no evidence
of sciatica by symptoms or on physical examination. Dr. Littrell advised that appellant had
severe low back pain that required medication, treatment and a restriction on work activities. He
stated that appellant was incapacitated from March 8 to 12, 2010 due to his lumbar condition.
Dr. Littrell further stated that this recent flare-up was directly related to appellant’s previous
workers’ compensation injury for lumbosacral sprain.
In a May 17, 2010 report, Dr. Littrell summarized appellant’s treatment dating back to
January 2001. Appellant’s current clinical examination revealed normal range of motion in the
lumbar spine, negative straight leg raising and a normal lower extremity neurological
examination. Dr. Littrell diagnosed degenerative joint disease of the lumbar spine with
intermittent flair. He noted that appellant’s most recent flair-up on March 8, 2010 began when
he “slipped getting out of the shower,” causing increased back pain and immobility. Dr. Littrell
explained that appellant required time off from work to allow his flair to resolve. He also noted
that appellant had since returned to full duty.

3

On his March 6, 2006 Form CA-2, appellant described his injury as lumbar disc degeneration. On May 18,
2006 OWCP mistakenly accepted his claim for aggravation of arthritis and aggravation of cervical radiculopathy. It
advised appellant of its mistake on August 30, 2006, and substituted aggravation of lumbosacral sprain as the only
accepted condition. Since then, several OWCP decisions have incorrectly identified aggravation of cervical
radiculopathy as an accepted condition, including both May 25, 2011 decisions currently on appeal.
4

Appellant returned to work on March 15, 2010.

2

In a decision dated June 4, 2010, OWCP denied appellant’s recurrence claim. It found
that factors outside of his employment, namely the March 8, 2010 shower incident, aggravated
his back condition, causing him to miss work. OWCP relied primarily on Dr. Littrell’s May 17,
2010 report as a basis for denying appellant’s claimed recurrence of disability beginning
March 8, 2010.
On August 26, 2010 appellant filed another, Form CA-7, claiming temporary total
disability for the period July 30 to August 11, 2010.
Dr. William E. Reutman, a Board-certified family practitioner, examined appellant on
August 2, 2010. He noted a history of chronic lumbar disc problems. Appellant reportedly had
been doing well until the previous week when he “twisted and bent forward” at work. He
suddenly felt pain and an electric shock sensation down the posterior right lower extremity into
the foot. Appellant reported that he experienced pain, but it had decreased. He also indicated
that he had been unable to work since the prior Friday (July 30, 2010). Dr. Reutman diagnosed
lumbar disc disease and right-sided sciatica and excused appellant from work for the period
July 30 to August 9, 2010. He later extended the period of disability through August 11, 2010.
In a report dated August 18, 2010, Dr. Reutman indicated that appellant’s August 2, 2010 “flare”
was related to his workers’ compensation injury.
OWCP subsequently received an October 15, 2010 lumbar MRI scan that revealed
spondylotic degenerative changes at L2 through L5, moderate to advanced narrowing of the left
L3-4 neural foramen and moderate narrowing of the right L4-5 neural foramen.
By decision dated November 4, 2010, OWCP denied appellant’s claim for recurrence of
disability beginning July 30, 2010. It found that Dr. Reutman’s August 2, 2010 report detailed
new factors of injury and that he had treated appellant for lumbar disc disease and sciatica,
neither of which were accepted conditions under the current claim. OWCP advised appellant of
the possibility of filing a claim for a new injury.
On February 25, 2011 appellant requested reconsideration of the June 4 and November 4,
2010 decisions. In a November 1, 2010 report, Dr. Littrell diagnosed herniated nucleus pulposus
and nerve root impingement of the lumbar spine. He also diagnosed intermittent aggravation of
lumbar disc degeneration. Dr. Littrell began treating appellant in 2001 for low back pain with
intermittent sciatica, which Dr. Littrell attributed to repetitive lifting, bending and squatting at
work. He explained that since 2001 appellant intermittently aggravated his lumbar DDD by
“work flares” and “some simple activities ... outside of work....” Dr. Littrell further explained
that while weight control efforts and a home exercise program minimized flare-ups, appellant
should be expected to have intermittent flares due to ongoing degeneration of the lumbar disc
disease. He believed appellant’s lumbar DDD initially stemmed from his employment activities.
OWCP reviewed the merits of the two recurrence claims, and on May 25, 2011 it issued
two separate decisions denying modification of the June 4 and November 4, 2010 decisions.

3

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his work-related
injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force) or when the physical requirements of such
an assignment are altered so that they exceed his established physical limitations.6 Moreover,
when the claimed recurrence of disability follows a return to light-duty work, the employee may
satisfy his burden of proof by showing a change in the nature and extent of the injury-related
condition such that he was no longer able to perform the light-duty assignment.7
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing that the recurrence of disability is causally
related to the original injury.8 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.9 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.10
ANALYSIS
OWCP denied appellant’s claimed recurrence of disability beginning March 8 and
July 30, 2010 findings that the evidence did not establish that the reported periods of disability
were causally related to his February 10, 2010 employment injury, which had been accepted for
aggravation of lumbosacral sprain. As noted, a recurrence of disability means an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.11
According to both appellant and Dr. Littrell, the March 8, 2010 work stoppage was due to
an incident at appellant’s home when he slipped while getting out of the shower. The March 8,
5

20 C.F.R. § 10.5(x).

6

Id.

7

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

8

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
9

See Helen K. Holt, supra note 9.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

11

Supra note 6.

4

2010 treatment notes referenced the shower incident, which appellant reported on his Form
CA-2a. Dr. Littrell’s May 17, 2010 report attributed the March 8, 2010 flair-up to the shower
incident, which reportedly caused increased back pain and immobility and precluded appellant
from working for a week.
Based on the evidence of record, appellant’s March 8, 2010 work stoppage was not
caused by a “spontaneous change” in his previously accepted lumbosacral sprain. The March 8,
2010 shower incident that was the listed cause of his disability was not the result of a
spontaneous change in his accepted lumbosacral sprain. Accordingly, the Board finds that
appellant failed to establish a recurrence of disability beginning March 8, 2010, causally related
to his February 10, 2001 employment injury.
As to appellant’s claim for disability beginning July 30, 2010, Dr. Reutman’s August 2,
2010 treatment records indicated that appellant reported a sudden onset of lumbar pain and an
electric shock sensation radiating down his right leg when he “twisted and bent forward” at work
a few days prior. He diagnosed lumbar disc disease and right-sided sciatica and excused
appellant from work for the period July 30 to August 11, 2010. The reported history of injury
establishes that appellant’s claimed disability on or after July 30, 2010 was not the result of a
spontaneous change in his accepted lumbar condition.12 The nature of what appellant was doing
when he twisted and bent forward is not described. Moreover, the conditions Dr. Reutman
diagnosed on August 2, 2010 have not been accepted by OWCP as employment related. He did
not address any ongoing lumbosacral sprain causally related to appellant’s February 10, 2001
employment injury. Consequently, Dr. Reutman’s opinion is insufficient to establish a
recurrence of disability beginning July 30, 2010.
Dr. Littrell’s November 1, 2010 report, does not specifically address appellant’s
condition on either of the two claimed dates, Dr. Littrell generally described a pattern of
intermittent flare-ups due to appellant’s underlying lumbar DDD. He noted that these occasional
flare-ups were precipitated by both work activities and simple activities outside of work. If
Dr. Littrell’s premise that appellant’s work activities in 2001 initially caused or aggravated his
lumbar DDD, the subsequent flare-ups he described were not the result of a spontaneous change
in appellant’s condition, but were due to additional injurious factors he encountered both in and
out of the workplace. His latest report supports OWCP’s denial of the claimed recurrence of
disability. Appellant was advised to file a claim for a new injury if he attributed his condition to
new work exposures.
CONCLUSION
Appellant failed to establish that he sustained recurrences of disability on March 8 and
July 30, 2010, causally related to his February 10, 2001 employment injury.

12

While appellant’s July 30, 2010 work stoppage was most likely due to new exposure to the work environment,
the question of whether he has established a new traumatic injury is not an issue currently before the Board.

5

ORDER
IT IS HEREBY ORDERED THAT the May 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

